Citation Nr: 1026811	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1947 to 
November 1953, November 1956 to October 1959 and from January 
1968 to July 1980.  He died in August 2006; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction of the instant claim has been transferred to the RO 
in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran died in August 2006.  The appellant, 
his widow, has filed a claim for Dependency and Indemnity 
Compensation for service-connected death benefits.  She asserts 
that service connection is warranted for the cause of the 
Veteran's death, in part, because in-service exposure to 
herbicides caused prostate cancer, which then metastasized to the 
Veteran's kidneys and stomach wall, leading to his death.

The cause of a Veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2009).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  This issue will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of a Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

Under the Veterans Claims Assistance Act (VCAA), VA must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  With respect to claims for DIC benefits, the Court 
has held that such notices must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Board observes that 
while the appellant was provided VCAA notice in December 2006, 
this notice did not conform to the requirements of Hupp.  
Specifically, the December 2006 notice did not include a 
statement of the conditions for which the Veteran was service-
connected or an explanation of the evidence required to 
substantiate a DIC claim based on a condition not yet service-
connected.  In light of such circumstances, appropriate notice 
should be provided to the appellant upon remand.






	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Provide the appellant with notice 
consistent with the court's decision in 
Hupp, 21 Vet. App. (2007).  Specifically, 
a letter should be sent to the appellant 
providing (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
the appellant's DIC claim based on any 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate the 
appellant's DIC claim based on a condition 
not yet service-connected.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



